DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/23/2019 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2019 and 03/15/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over OPPO “Discussion of sidelink unicast, groupcast and broadcast for NR-V2X”, #GPP TSG RAN WG1 provided in the IDS), hereinafter “OPPO” in view of Lee et al. (US 2019/0289615) (provided in the IDS as WO 2018062857), hereinafter “Lee”.

As to claim 1, OPPO teaches a method of a first device to perform sidelink transmission and reception (OPPO, Page 1, Title, Section 1, Section 2, sidelink unicast, groupcast and broadcast is performed for NR-V2X between vehicles, where transmission and reception is performed between a transmitter and a receiver), comprising: 
the first device performs a first data transmission on the first data resource to at least one second device (OPPO, Page 1, Section 2.1, ln 22-39, unicast transmissions are performed between vehicles (transmitter and receiver) over PC5); 
the first device determines or derives a first set of feedback resource(s) based on the first control resource and/or the first data resource (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, a physical sidelink feedback channel (PSFCH) is defined using a specific resource pool, where the feedback channel corresponds to an associated PSCCH/PSSCH. The PSCCH is used to indicate the resource which is used by the feedback channel, where the transmitter determines/configures the resource of the feedback channel); and 
the first device receives a first set of feedback transmission(s) on the first set of feedback resource(s) from at least the one second device, wherein the first set of feedback transmissions are associated with the first data transmission (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the transmitter receives the HARQ feedback including ACK/NACK information from the receiver, where the feedback is received on the resources determined for the feedback channel. The feedback including ACK/NACK information is associated with the previous transmission in order for the transmitter to determine whether to do HARQ re-transmission).


the first device selects or derives at least a first data resource from the data resource pool based on the sensing result of the data resource pool; 
the first device transmits a first control information on a first control resource, wherein the first control information allocates or indicates the first data resource.

However, Lee teaches the first device performs sensing on a data resource pool (Lee, [0065], Fig. 4, [0149]-[0151], the UE performs sensing in a resource pool in order to select sidelink resources for V2X communication within the resource pool); 
the first device selects or derives at least a first data resource from the data resource pool based on the sensing result of the data resource pool (Lee, [0065], Fig. 4, [0149]-[0151], the UE selects sidelink resources for the V2X communication within the resource pool based on the sensing); 
the first device transmits a first control information on a first control resource, wherein the first control information allocates or indicates the first data resource (Lee, [0042], [0046], [0065], Fig. 4, [0149]-[0151], a physical sidelink control channel (PSCCH) is used to transmit control information from a UE to another UE for sidelink communication transmitted from the UE, wherein control information for sidelink communication includes selected sidelink resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO to have the features, as taught by Lee in order to efficiently and autonomously select and reselect a sidelink resource for V2X (Lee, [0007], [0013]).

As to claim 2, OPPO teaches wherein for determining or deriving the first set of feedback resource(s), the first device does not perform sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the first set of feedback resource(s) (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the resources of the feedback channel are determined/configured by the transmitter via a reservation mechanism using the defined specific resource pool for the feedback channel); and 
the first device determines or derives the first set of feedback resource(s) from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the resources of the feedback channel are determined/configured by the transmitter via the reservation mechanism using the defined specific resource pool for the feedback channel. The reservation mechanism is not based on sensing.). 

As to claim 3, OPPO teaches wherein when the first data transmission is unicast transmission (to a second device), the first set of feedback resource(s) means a first feedback resource, and the first set of feedback transmission(s) means a first feedback transmission (OPPO, page 1 Section 2.1, ln 22-39, Feedback, ln 40-45, page 2 ln 1-18, the unicast transmissions are performed between vehicles (transmitter and receiver), where the transmitter determines/configures the resource of the feedback channel and the ACK/NACK is feedback to the transmitter from the receiver). 

As to claim 4, OPPO teaches wherein the first device determines or derives the first feedback resource based on the first control resource, the first data resource (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the transmitter determines/configures the resource of the feedback channel (PSFCH), where the feedback channel corresponds to an associated PSCCH/PSSCH), and/or an identity of the second device. 

As to claim 5, OPPO teaches wherein when the first data transmission is groupcast transmission (to a sidelink group comprising at least the second device), one of the first set of feedback transmissions, on one of the first set of feedback resources, delivers feedback information from one device (within the sidelink group) (OPPO, page 1, Title, Section 1, Section 2.1, ln 22-39, Feedback, ln 40-45, page 2 ln 1-18, page 3, Section 2.2, the transmission is a groupcast transmission to a group of several vehicles, where when feedback is supported, the members of the group feedback information to the cluster head device based on the communication received from the cluster head. Feedback resources are selected for the members of the groupcast). 

As to claim 6, OPPO teaches wherein the first device determines or derives one of the first set of feedback resources, based on the first control resource, the first data resource, and/or an identity of one device (within the sidelink group) (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, page 3, Section 2.2, the transmitter or cluster head determines/configures the resource of the feedback channel (PSFCH), where the feedback channel corresponds to an associated PSCCH/PSSCH).

As to claim 7, OPPO teaches wherein the resource association, in time domain and/or frequency domain, between the first set of feedback resource(s) and the first control resource, and/or the first data resource is (pre)configured or specified (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the transmitter determines/configures the resources of the feedback channel using the specific resource pool, where the resources of the feedback channel correspond to the associated PSCCH/PSSCH. The resources are described in terms of channels and PRBs, which indicate a time domain and frequency domain). 

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over OPPO “Discussion of sidelink unicast, groupcast and broadcast for NR-V2X”, #GPP TSG RAN WG1 Meeting #94, R1-1808875, August 2018 (provided in the IDS), hereinafter “OPPO” in view of Lee et al. (US 2019/0289615) (provided in the IDS as WO 2018062857), hereinafter “Lee”, and further in view of Guo et al. (US 2019/0044667) (provided in the IDS), hereinafter “Guo”.

OPPO and Lee teach the claimed limitations as stated above. OPPO further discloses that the feedback resources are autonomously selected by the receiving device (OPPO, page 2, ln 10-12). However, OPPO and Lee do not explicitly teach the following features: regarding claim 8, wherein the first control information comprises no field for indicating the first set of feedback resource(s).

As to claim 8, Guo teaches wherein the first control information comprises no field for indicating the first set of feedback resource(s) (Guo, [0114], Table 1, the PSCCH is transmitted by a D2D UE to schedule data transmissions on the PSSCH, where the PSSCH includes the sidelink control information (SCI). As shown in Table 1, the SCI does not includes information indicating the first set of feedback resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to make the members of transmitter UE’s group aware of the next data transmission that will occur on the PSSCH (Guo, [0114]-[0115]), thereby having a synchronized D2D communication between the interested members of the D2D group.

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 9, further comprising: 
the first device receives a second control information on a second control resource, wherein the second control information allocates or indicates a second data resource; 
the first device receives a second data transmission on the second data resource; 
the first device determines or derives a second feedback resource based on the second control resource and/or the second data resource; and 
the first device transmits a second feedback transmission associated to the second data transmission on the second feedback resource.

As to claim 9, Guo teaches the first device receives a second control information on a second control resource, wherein the second control information allocates or indicates a second data resource (Guo, Figs. 9-10, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the PSCCH on the corresponding resource that schedules the PSSCH, where multiple PSCCH/PSSCH transmissions are performed); 
the first device receives a second data transmission on the second data resource Guo, Figs. 9-10, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the PSSCH on the corresponding resource, where multiple PSCCH/PSSCH transmissions are performed); 
the first device determines or derives a second feedback resource based on the second control resource and/or the second data resource (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channel is determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions); and 
(Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits a configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 10, wherein for determining or deriving the second feedback resource, the first device does not perform sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the second feedback resource; and 
the first device determines/derives the second feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources. 

As to claim 10, Guo teaches wherein for determining or deriving the second feedback resource, the first device does not perform sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the second feedback resource (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates the second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channel is determined. The second feedback subchannel is calculated without sensing on the feedback resources, where the feedback resources include the index calculated for the second feedback subchannel); and 
the first device determines/derives the second feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates the second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channel is determined. The second feedback subchannel is calculated without sensing on the feedback resources, where the feedback resources include the index calculated for the second feedback subchannel). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 11, wherein the resource association, in time domain and/or frequency domain, between the second feedback resource and the second control resource, and/or the second data resource is (pre)configured or specified.

As to claim 11, Guo teaches wherein the resource association, in time domain and/or frequency domain, between the second feedback resource and the second control resource, and/or the second data resource is (pre)configured or specified (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The PSCCH schedules the PSSCH, and the second feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 12, wherein the second control information comprises no field for indicating the second feedback resource.

As to claim 12, Guo teaches wherein the second control information comprises no field for indicating the second feedback resource (Guo, [0215], [0216], [0218], [0223]-[0224], Fig. 18A, [0227], the SCI for the PSCCH can only include the ID of sequence associated with this PSCCH and the PSSCH scheduled by this PSCCH for the decoding result information, and/or the reporting content in feedback channel, which are information not indicating the second feedback resource). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 13, wherein the first device determines or derives the second feedback resource based on the second control resource, the second data resource, and/or an identity of the first device.

As to claim 13, Guo teaches wherein the first device determines or derives the second feedback resource based on the second control resource, the second data resource, and/or an identity of the first device (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channel is determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 14, wherein the candidate set of feedback 

As to claim 14, Guo teaches wherein the candidate set of feedback resources comprises the first set of feedback resource(s) and the second feedback resource (Guo, Figs. 9-10, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the feedback channel includes a first feedback subchannel and the second feedback subchannel); and the data resource pool comprises the first data resource and the second data resource (Guo, Figs. 9-10, Fig. 12, [0179]-[0180], [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the resource pools include different subset of slots where the data and PSSCH are transmitted). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

As to claim 15, OPPO teaches a method of a first device to perform sidelink transmission and reception (OPPO, Page 1, Title, Section 1, Section 2, sidelink unicast, groupcast and broadcast is performed for NR-V2X between vehicles, where transmission and reception is performed between a transmitter and a receiver), comprising: 
the first device performs a third data transmission on the third data resource (OPPO, Page 1, Section 2.1, ln 22-39, unicast transmissions are performed between vehicles (transmitter and receiver) over PC5); 
the first device determines or derives a third feedback resource based on the third control resource and/or the third data resource (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, a physical sidelink feedback channel (PSFCH) is defined using a specific resource pool, where the feedback channel corresponds to an associated PSCCH/PSSCH. The PSCCH is used to indicate the resource which is used by the feedback channel, where the transmitter determines/configures the resource of the feedback channel); and 
the first device detects or receives the third feedback resource, wherein the third feedback resource is utilized for delivering HARQ (Hybrid Automatic Repeat Request) acknowledgement (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the transmitter receives the HARQ feedback including ACK/NACK information from the receiver, where the feedback is received on the resources determined for the feedback channel. The feedback including ACK/NACK information is associated with the previous transmission in order for the transmitter to determine whether to do HARQ re-transmission). 

OPPO teaches the claimed limitations as stated above. OPPO does not explicitly teach the following underlined features: regarding claim 15, the first device transmits a third control information on a third control resource, wherein the third control information schedules or indicates a third data resource; 
the first device determines or derives a third feedback resource and a fourth feedback resource;
the first device detects or receives the third feedback resource and the fourth feedback resource, wherein the fourth feedback resource is utilized for delivering HARQ non-acknowledgement.

However, Lee teaches the first device transmits a third control information on a third control resource, wherein the third control information schedules or indicates a third data resource (Lee, [0042], [0046], [0065], Fig. 4, [0149]-[0151], a physical sidelink control channel (PSCCH) is used to transmit control information from a UE to another UE for sidelink communication transmitted from the UE, wherein control information for sidelink communication includes selected sidelink resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO to have the features, as taught by Lee in order to efficiently and autonomously select and reselect a sidelink resource for V2X communication while taking into consideration a latency requirement dependent upon a ProSe per-packet priority (Lee, [0007], [0013]).

OPPO and Lee teach the claimed limitations as stated above. OPPO further discloses that the feedback resources are autonomously selected by the receiving device or determined/configured by the transmitting device (OPPO, page 2, ln 10-12). However, OPPO and Lee do not explicitly teach the following underlined features: regarding claim 15, the first device determines or derives a third feedback resource and a fourth feedback resource;
the first device detects or receives the third feedback resource and the fourth feedback resource, wherein the fourth feedback resource is utilized for delivering HARQ non-acknowledgement.

However, Guo teaches the first device determines or derives a third feedback resource and a fourth feedback resource (Guo, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates a first feedback subchannel and a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channels are determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions);
and the fourth feedback resource, wherein the fourth feedback resource is utilized for delivering HARQ non-acknowledgement (Guo, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives a configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded, and a configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO further discloses that the feedback resources are autonomously selected by the receiving device or determined/configured by the transmitting device (OPPO, page 2, ln 10-12). However, OPPO and Lee do not explicitly teach the following features: regarding claim 16, wherein the third feedback resource and the fourth feedback resource are different in frequency domain, and/or the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol.

As to claim 16, Guo teaches wherein the third feedback resource and the fourth feedback resource are different in frequency domain (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with corresponding indexes (frequency resources)), and/or the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with different indexes (frequency resources) for a corresponding slot n+k0). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO further discloses that the feedback resources are autonomously selected by the receiving device or determined/configured by the transmitting device (OPPO, page 2, ln 10-12). However, OPPO and Lee do not explicitly teach the following features: regarding claim 17, wherein for determining or deriving the third feedback resource and the fourth feedback resource, the first device does not perform sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource; and 
the first device determines or derives the third feedback resource and the fourth feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources. 

As to claim 17, Guo teaches wherein for determining or deriving the third feedback resource and the fourth feedback resource, the first device does not perform sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource (Guo, [0215], [0216]-[0217], [0223]-[0225], Fig. 18A, [0227], the UE calculates the first and second feedback subchannels based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. The channel indexes of the feedback channels are determined. The first and second feedback subchannels are calculated without sensing on the feedback resources, where the feedback resources include the indexes calculated for the first and second feedback subchannels); and 
the first device determines or derives the third feedback resource and the fourth feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (Guo, [0215], [0216]-[0217], [0223]-[0225], Fig. 18A, [0227], the UE calculates the first and second feedback subchannels based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. The channel indexes of the feedback channels are determined. The first and second feedback subchannels are calculated without sensing on the feedback resources, where the feedback resources include the indexes calculated for the first and second feedback subchannels). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 18, wherein the resource association, in 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource and the third control resource, and/or the third data resource is (pre)configured or specified. 

As to claim 18, Guo teaches wherein the resource association, in time domain and/or frequency domain, between the third feedback resource and the third control resource, and/or the third data resource is (pre)configured or specified (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The PSCCH schedules the PSSCH, and the first feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource and the third control resource, and/or the third data resource is (pre)configured or specified (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The PSCCH schedules the PSSCH, and the second feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all (Guo, [0224]).

As to claim 19, OPPO teaches a method of a second device to perform sidelink transmission and reception (OPPO, Page 1, Title, Section 1, Section 2, sidelink unicast, groupcast and broadcast is performed for NR-V2X between vehicles, where transmission and reception is performed between a transmitter and a receiver), comprising: 
the second device receives a third data transmission on the third data resource (OPPO, Page 1, Section 2.1, ln 22-39, unicast transmissions are performed between vehicles (transmitter and receiver) over PC5); 
the second device determines or derives a third feedback resource based on the third control resource and/or the third data resource (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, a physical sidelink feedback channel (PSFCH) is defined using a specific resource pool, where the feedback channel corresponds to an associated PSCCH/PSSCH. The PSCCH is used to indicate the resource which is used by the feedback channel, where the receiver selects the resources of the feedback channel); 
the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource (OPPO, page 1 Section 2.1, Feedback, ln 40-45, page 2 ln 1-18, the receiver transmits the HARQ feedback including ACK/NACK information, where the feedback is received on the resources determined for the feedback channel. The feedback including ACK/NACK information is associated with the previous transmission in order for the transmitter to determine whether to do HARQ re-transmission).

OPPO teaches the claimed limitations as stated above. OPPO does not explicitly teach the following underlined features: regarding claim 19, the second device receives a third control information on a third control resource, wherein the third control information schedules or indicates a third data resource;
the second device determines or derives a third feedback resource and a fourth feedback resource;
if the second device receives or decodes the third data transmission successfully, the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource; and
if the second device does not receive or decode the third data transmission successfully, the second device transmits HARQ non-acknowledgement on the fourth feedback resource.

However, Lee teaches the second device receives a third control information on a third control resource, wherein the third control information schedules or indicates a third data resource (Lee, [0042], [0046], [0065], Fig. 4, [0149]-[0151], a physical sidelink control channel (PSCCH) is used to transmit control information from a UE to another UE for sidelink communication transmitted from the UE, wherein control information for sidelink communication includes selected sidelink resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO to have the features, as taught by Lee in order to efficiently and autonomously select and reselect a sidelink resource for V2X communication while taking into consideration a latency requirement dependent upon a ProSe per-packet priority (Lee, [0007], [0013]).

OPPO and Lee teach the claimed limitations as stated above. OPPO further discloses that the feedback resources are autonomously selected by the receiving device or determined/configured by the transmitting device (OPPO, page 2, ln 10-12). However, OPPO underlined features: regarding claim 19, the second device determines or derives a third feedback resource and a fourth feedback resource;
if the second device receives or decodes the third data transmission successfully, the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource; and
if the second device does not receive or decode the third data transmission successfully, the second device transmits HARQ non-acknowledgement on the fourth feedback resource.

However, Guo teaches the second device determines or derives a third feedback resource and a fourth feedback resource (Guo, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE calculates a first feedback subchannel and a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channels are determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions);
if the second device receives or decodes the third data transmission successfully, the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource (Guo, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits a configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded); and
if the second device does not receive or decode the third data transmission successfully, the second device transmits HARQ non-acknowledgement on the fourth feedback resource (Guo, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits a configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded).

(Guo, [0224]).

OPPO and Lee teach the claimed limitations as stated above. OPPO and Lee do not explicitly teach the following features: regarding claim 20, wherein 
the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is (pre)configured or specified; and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource, the third control resource, and/or 
the third data resource is (pre)configured or specified; and/or the third feedback resource, and the fourth feedback resource are different in frequency domain; and/or 
the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol.

As to claim 20, Guo teaches wherein 
the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is (pre)configured or specified (Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The PSCCH schedules the PSSCH, and the first feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and 
(Guo, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The PSCCH schedules the PSSCH, and the second feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and/or 
the third feedback resource, and the fourth feedback resource are different in frequency domain (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with corresponding indexes (frequency resources)); and/or 
the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with different indexes (frequency resources) for a corresponding slot n+k0).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OPPO and Lee to have the features, as taught by Guo in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hu et al. US Patent Application Pub. No. 2020-0305176 – Technique for sidelink feedback transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473